DETAILED ACTION
This office action on the merits for application 17/059564 filed on 01/18/2022.  Claims 1-2, 6-9, 12-15 are pending; claim 1, 6-9 are amended; claims 12-15 are withdrawn; claims 3-5 , 10-11 are canceled; claims 1-2, 6-9 will be examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The previous rejections under 35 USC 112(b) have been withdrawn in light of the amendment to claim 9 and cancellation of claim 3.
Applicant’s arguments with respect to claim(s) 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in applicant’s arguments. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki (JP2002122191A1)
Miyazaki discloses: 
1,  A power-shift multi-speed transmission (Fig.4 and abstract), having at least one stepped planet gear (e.g. 12,14,16), which revolves around a first sun gear (s3) and in a first ring gear (r3), characterized in that the first ring gear revolves in and is directly connected to a latchable freewheel (f), and a first planet gear step (18b) of the at least one stepped planet gear revolves in the first ring gear (r3), while a second planet gear step (18a) of the at least one stepped planet gear (12,14,16) revolves in a second ring gear (r1) and revolves around a second sun gear (s2); wherein a first brake (b3) is configured to act on the second ring gear (r1) and a second brake (b4) is configured to act on the second sun gear (s2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Miyazaki (JP2002122191A1) in view of Kalns (US 4702125) 
Regarding claim 2, Miyazaki does not disclose number of teeth of first planet gear set is bigger than a number of teeth of a second planet gear step, where z_p1>z_p2.



Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to number of teeth of first planet gear set is bigger than the number of teeth of second planet gear step as taught by Kalns in the transmission of Miyazaki for the purpose of creating different speed ratio.
Allowable Subject Matter
Claims 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659